Citation Nr: 1715302	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-30 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for coronary artery disease (CAD), status post bypass grafting, prior to September 25, 2010. 

2.  Entitlement to a disability rating greater than 60 percent for CAD, from September 25, 2010, forward.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of November 2010 and December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In February 2014, the Board remanded this matter for further development, to include obtaining VA and private treatment records and to afford the Veteran a VA examination.  That development having been completed, this matter has returned to the Board for further appellate review.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted, the RO denied a TDIU in its December 2011 rating decision.  The evidence of record reflects that the Veteran has not worked since 2002 and he asserted that he could not fulfill his work duties as a result of his heart condition.  See April 2011 Notice of Disagreement.  In this regard, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  As the Veteran has asserted that he is unemployed due to his service-connected CAD, the Board has jurisdiction over this issue as part and parcel of the current appeal.  Therefore, in considering the initial and increased rating issues on appeal, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of his original claim for an increased disability rating, and as such, the issues are as stated on the cover page.


FINDINGS OF FACT

1.  Prior to September 25, 2010, the Veteran's CAD required continuous medication.

2.  From September 25, 2010, forward, the Veteran's CAD was manifested by left ventricular dysfunction with an ejection fraction of 43 percent.

3.  The Veteran's service-connected CAD and seborrheic dermatitis of the scalp do not prevent him from securing or following substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for CAD prior to September 25, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.1, 4.7, 4.104, DC 7005 (2016).

2.  The criteria for a rating in excess of 60 percent for CAD from September 25, 2010, forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.1, 4.7, 4.104, DC 7005 (2016). 

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.3159, 4.1, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letter on August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board notes that, because the matter of the rating of his CAD concerns the appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).
 
With regard to the duty to assist, the Veteran's service treatment records (STRs) and identified post-service treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations and opinions were provided in September 2010, May 2011, August 2011, and June 2014, to determine the severity of his service-connected CAD, and the impact his service-connected disabilities have on his ability to obtain and maintain gainful employment.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service-connected residuals of left elbow ulnar surgery.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, a remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that there has been substantial compliance with its February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board has a duty to ensure compliance with its remand directives).  The RO obtained the Veteran's updated VA treatment records and associated it with the claims file.  Pursuant to the remand directives, the RO also attempted to obtain the Veteran's private medical records from Drs. Steadman and Phillips.  Documentation of that attempt has also been associated with the claims file.  Additionally, the RO obtained an examination and opinion from an appropriate VA physician to assess the severity of the Veteran's CAD and impact of his service-connected disabilities on his ability to obtain and maintain gainful employment and associated it with the claims file.  Finally, the RO readjudicated and continued the denial of increased ratings for CAD and entitlement to a TDIU in an August 2014 supplemental statement of the case (SSOC), copies of which were sent to the Veteran and his representative.  Accordingly, the Board finds that there has been substantial compliance with its remand directives, and that no prejudicial error exists in this regard.  See Stegall, 11 Vet. App. at 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disabilities from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the evaluation is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

A.  Initial Rating of 10 percent prior to September 25, 2010

The Veteran claims entitlement to an initial rating greater than 10 percent for his CAD, status post coronary bypass grafting.  For the reasons that follow, the Board finds that entitlement to a rating in excess of 10 percent is not warranted. 

The Veteran's CAD has been evaluated under 38 C.F.R. § 4.104, Diagnostic Codes (DC) 7005-7017, effective February 13, 2004.  See December 2011 Rating Decision; see also 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen).  Both DC 7005 and DC 7017 relate to arteriosclerotic heart disease (coronary artery disease), while DC 7017 provides specifically for rating CAD following coronary bypass surgery.  38 C.F.R. § 4.104.

Under Diagnostic Codes 7005 and 7017, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating is warranted for three months following hospital admission for surgery coronary bypass surgery (Diagnostic Code 7017), and also for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DCs 7005, 7017.

One "MET" (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In September 2002, the Veteran underwent a single coronary artery bypass grafting.  See September 2002 McLeod Regional Medical Center Discharge Summary.  Following this procedure, he was prescribed daily aspirin.  Id.   

Following the Board's February 2014 remand, the AOJ attempted to obtain private treatment records from Dr. Steadman dated since December 2005 and from Robert Phillips M.D.  See March 2014 Correspondence.  The Veteran did not respond to the AOJ correspondence.  As such, the only probative evidence of the severity of the Veteran's CAD prior to September 25, 2010 are the private treatment records dated September 2002 through December 2005, showing the Veteran requires continuous medication following his single coronary artery bypass grafting, as well as his VA outpatient treatment records showing assessments of CAD and his continued use of medication.

There is no evidence that the Veteran had any episodes of acute congestive heart failure or exhibited a workload of 7 METs or less, as would be required for a higher, 30 percent rating.  See 38 C.F.R. § 4.104, DCs 7005, 7017.  Additionally, there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  

As there is no evidence showing that the Veteran's CAD has approximated the criteria for a rating greater than 10 percent at any point prior to September 25, 2010, a rating in excess of 10 percent prior to September 25, 2010 is not warranted.

B.  Rating in excess of 60 percent from September 25, 2010, forward

The Veteran claims entitlement to a disability rating greater than 60 percent for CAD, from September 25, 2010, forward.  For the reasons that follow, the Board finds that entitlement to a rating in excess of 60 percent is not warranted. 

At the September 2010 VA examination, the Veteran's CAD was shown to be productive of a left ventricular dysfunction with an ejection fraction of 43 percent.  Additionally, the Veteran exhibited a workload of 10.8 METs.  He had no known heart failure.  A May 2011 VA examination reflected the same findings as the September 2010 VA examination.

At the June 2014 VA examination, the examiner found that the Veteran requires continuous medication to control his heart condition.  The examiner also found evidence of cardiac hypertrophy, documented by a June 2014 echocardiogram.  The Veteran's CAD was shown to be productive of a left ventricular ejection fraction of 60 percent.  The Veteran denied experiencing angina, shortness of breath, fatigue, dizziness, or syncope attacks.

The Board notes that at no time since September 25, 2010 have the criteria for a 100 percent rating for CAD been satisfied or approximated.  See 38 C.F.R. § 4.104, DCs 7005, 7017.  Here, the Veteran has not manifested any of the symptoms listed in the criteria for a 100 percent rating.  See id. (listing symptoms for the maximum 100 percent rating as congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent or less).  Not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran had, at worst, a workload of 10.8 METs, no episodes of congestive heart failure, and left ventricular dysfunction with an ejection fraction at worst of 43 percent.  See 38 C.F.R. § 4.104, DCs 7005, 7017.  

As there is no evidence showing that the Veteran's CAD has approximated the criteria for a rating greater than 60 percent at any point from September 25, 2010, forward, the criteria for a rating higher than 60 percent for CAD under DCs 7005 or 7017 have not been met.  See id.

C.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the Veteran's CAD is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The symptoms of his CAD, including reduced ventricular ejection fraction, are contemplated by, and indeed directly addressed by section 4.100 of the regulations, as well as DCs 7005 and 7017.  See 38 C.F.R. §§ 4.100, 4.104.  There are no symptoms attributable to his service-connected CAD that are left uncompensated or unaccounted for by the assignment of schedular ratings.  A comparison of this disability with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  There is no indication that the symptoms and clinical findings pertaining to his CAD are otherwise exceptional or unusual for this type of disability or that they are not adequately compensated by the ratings already assigned, as discussed above.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).


III.  TDIU

In his April 2011 notice of disagreement, the Veteran asserted that his service-connected disabilities prevented him from continuing to perform his work duties.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to a TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

From September 25, 2010, forward, the Veteran's CAD and seborrheic dermatitis of the scalp commanded a combined rating of 60 percent, with CAD rated as 60 percent disabling, thus satisfying the percentage requirements for schedular consideration of TDIU.  See id.  Prior to September 25, 2010, the Veteran's CAD and seborrheic dermatitis were each rated as 10 percent disabling, and thus the percentage requirements for schedular consideration were not satisfied.  See id.  Nevertheless, if there is a finding of unemployability due to service-connected disability in cases where the percentage requirements for schedular consideration are not met, entitlement to TDIU may still be awarded by referring the case to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

The question remains, then, whether the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has reported that he is unemployed and that he last held full-time employment until approximately late 2002.  See August 2011 VA Examination Report (documenting that the Veteran retired in 2002 and had not sought employment since then); June 2012 Hearing Transcript.  Importantly, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the instant case, the Board finds that the criteria for entitlement to a TDIU have not been met.  

Specifically, VA treatment records show that the Veteran reported that he exercised three time a week in June 2004, July 2005, January 2006, and December  2009, i.e., walking at a brisk pace for 45 minutes.  He denied any chest pain.  On VA examination in September 2010, he denied shortness of breath and chest pain.  He stated that he was physically very active and could do heavy stuff, can climb up stairs quickly, walk up hill, and can push a lawnmower.  He had worked as a delivery person for 32 years until 2002 when he retired.  He stated that he had not worked since then because of retirement.  As noted above, his METs was 10.8.

In May 2011, a VA examiner stated that the Veteran's heart disease did not impact his ability to work and again noted that he used to work as a delivery driver and retired in2002 because he was eligible for retirement.

On VA examination in August 2011, the Veteran reported that he is he is fairly active during the day and denied any symptoms secondary to his heart disease.  He was doing yard work, as well as exercising .  He denied chest pain or shortness of breath.  With respect to seborrheic dermatitis, the examiner noted no sign at this time.

 In an addendum opinion in October 2011, the August 2011 VA examiner found that the Veteran's CAD would not have a likely impact on his ability to perform light physical roles (lifting 25 pounds or less) or sedentary work.  At the June 2014 VA examination, the examiner found that the Veteran's CAD had no functional impact on his ability to work.

Again, at the August 2011 VA examination, the Veteran reported being fairly active, doing yard work and exercising and denying any symptoms secondary to his heart disease.  At the June 2012 Board hearing, the Veteran testified that he was "in pretty good shape," and denied experiencing any limitations as a result of his disability.  At the June 2014 VA examination, the Veteran denied experiencing symptoms with any level of physical activity, and the examiner found his CAD to be asymptomatic.  

In summary, the opinions rendered by the October 2011 and June 2014 VA examiners align with the lay and medical evidence of record, which shows that the Veteran's service-connected disabilities do not prevent him from securing and/or following substantially gainful employment.  Further, the Veteran's seborrheic dermatitis of the scalp has been essentially asymptomatic.  The preponderance of the evidence is against the Veteran's claim, therefore the benefit-of-the-doubt rule does not apply, and a TDIU is not warranted.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to September 25, 2010 is denied.

Entitlement to a rating in excess of 60 percent from September 25, 2010, forward, is denied.

Entitlement to a TDIU is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


